Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into this 2nd day of
November, 2006 between Peter Löfberg (the “Seller”) and Gondwana Energy Ltd., a
Nevada corporation (“Gondwana”) as the Purchaser relating to the acquisition of
all of the issued and outstanding ordinary shares of Finmetal Mining Oy, a
company organized pursuant to the corporate laws of Finland (the “Company”). The
Exhibits and Schedules attached hereto, and referenced in this Agreement shall
be deemed incorporated herein.

RECITALS

WHEREAS, the Seller owns all of the issued and outstanding ordinary capital of
the Company which consists of 10,000 shares (the “Shares”); and

WHEREAS, Gondwana desires to acquire the Company through the purchase of the
Seller’s shares on the terms and conditions set forth herein and the Seller has
agreed to sell the Shares to the Purchaser as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

AGREEMENT TO SELL AND PURCHASE

Subject to the terms and conditions hereof, at the Closing (as defined in
Section 2.1 below) Seller hereby agrees to sell to Gondwana and Gondwana agrees
to purchase from Seller, the shares for a total purchase price of €200,000 in
immediately available funds payable on or before the 30th November, 2006 and as
additional consideration the issuance of 1 million shares of the $.00001 par
value common stock of Gondwana (collectively, the “Purchase Price”). For the
purpose of establishing the value of the common shares, on the date that the
parties negotiated the sales price (October 16, 2006), the common shares of
Gondwana were quoted on the U.S. Over the Counter Market (OTCBB)at a bid price
of $.20 USD per share. On the date of the signing of this contract November 2,
2006 the common shares of Gondwana were quoted on the U.S. Over the Counter
Market (OTCBB)at a bid price of $.60 USD per share. The Company has determined
that the transaction contemplated by and among the Seller and Gondwana is in its
and the shareholder’s best interests and desires to consent to the transaction
described in this Agreement.

ARTICLE 2

CLOSING AND DELIVERY

Section 2.1. Closing. The closing of the purchase and sale of the Shares under
this Agreement (the “Closing”) shall take place at 10:00 a.m. local time on the
30th day of November, 2006, or at such other time as the Company and Seller may
mutually agree (such date is hereinafter referred to as the “Closing Date”). The
parties will close the transaction utilizing telecommunications, fax and bank
wire facilities to expedite the transmission of documents and funds.



--------------------------------------------------------------------------------

Section 2.2. Delivery.

(a) Subject to the terms and co hereof, at the Closing Seller will deliver to
Gondwana one or more certificates representing the Shares, against payment of
€200,000 and the delivery of one or more certificates representing a total of
1,000,000 restricted common shares of Gondwana common stock.

The payment of €200,000 shall be made to the Sellers bank account

Beneficiary: Löfberg Peter

Address: Kiviaidankatu 2 B, FIN-33250 Tampere, Finland

Bank: OKO Bank Plc. , Internet: http://www.okobank.com

Address: P.O. Box 308

FIN-00101 Helsinki, Finland

Account IBAN: FI3257300840052654

SWIFT: OKOYFIHH

If either party breaches the contract by not paying/delivering their part of the
transaction at the closing date, the Agreement can be terminated by the non
breaching party by written notice immediately but not later than 15th December
2006, and the breaching Party will pay €200,000 for breach of contract to the
counterpart.

Gondwana is responsible for paying the Asset Transfer Tax of 1,6% according to
the Finnish law (calculated from the combined sum of the cash component and the
market value of the shares at the signing date of this contract.)

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties of the Company. Except as set forth
on the Schedule of Exceptions attached hereto as Schedule 3.1, the Company
hereby represents and warrants to Gondwana, as of the Closing Date, as follows:

(1) Organization and Standing of the Company. The Company is a corporation duly
organized, validly existing and in good standing under the laws of Finland. It
has all requisite corporate power and authority to carry on its business as now
being conducted, to enter into this Agreement and to carry out and perform the
terms and provisions of this Agreement. The Company is duly qualified to do
business and is in good standing in each jurisdiction in which the failure to be
so qualified would have a material adverse effect on the condition (financial or
otherwise), business, net worth, assets (including intangible assets),
properties or operations of the Company. The Company has no direct or indirect
interest, either by way of stock ownership or otherwise, in any other firm,
corporation, association, or business.

 

2



--------------------------------------------------------------------------------

(2) The Company’s Authority. The execution, delivery, and performance of this
Agreement shall have been duly authorized by all requisite corporate action.
This Agreement constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms (except as limited by bankruptcy,
insolvency, or other laws affecting the enforcement of creditors’ rights). The
execution, delivery and performance of this Agreement will not conflict with any
provision of the Articles, Bylaws, minutes or share certificates of the Company,
or of any contract to which the Company is a party or otherwise bound.

(3) Litigation. There are no legal actions, suits, arbitrations, or other legal
or administrative proceedings pending or threatened against the Company which
would affect it, its properties, assets, or business. The Company is not aware
of any facts which, to its knowledge, might result in any action, suit,
arbitration, or other proceeding which, in turn, might result in a material
adverse change in the business or condition (financial or otherwise), properties
or assets of the Company. The Company is not in default with respect to any
judgment, order, or decree of any court, government agency or instrumentality.

(4) Compliance With the Law and Other Instruments. To the best of the Company’s
knowledge, the business operations of the Company have been and are being
conducted in accordance with all applicable laws, rules, and regulations of all
authorities. The Company is not in violation of, or in default under, any term
or provision of the Articles or Bylaws, or of any lien, mortgage, lease,
agreement, instrument, order, judgment, or decree, or subject to any
restriction, contained in any of the foregoing, of any kind or character which
materially adversely affects in any way the business, properties, assets, or
prospects of the Company, or which would prohibit the Company from entering into
this Agreement or prevent consummation of the issuance of securities
contemplated by this Agreement.

(5) Title to Properties and Assets. The Company’s properties and assets consists
solely of the areas described in Exhibit C “October 6th 2006, Option Agreement:
Finmetal Mining Oy - Magnus Minerals Oy”.

(6) Contracts and Other Obligations. The Company is not a party to or otherwise
bound by, any written or oral:

(a) contract or agreement not made in the ordinary course of business;

(b) contract with any labor union;

(c) bonus, pension, profit-sharing, retirement, share purchase, stock option,
hospitalization, group insurance, or similar plan providing employee benefits;

(d) advertising contract or contract for public relations services;

(e) any contract, agreement, lease, document, or other arrangement with which
the Company is not in compliance.

(7) Records. The books of account, minute books, stock certificate books, and
stock transfer ledgers of the Company are complete and correct, and there have
been no transactions involving the business of the Company which properly should
have been set forth in said respective books, other than those set forth
therein.

 

3



--------------------------------------------------------------------------------

(8) Brokers or Finders. All negotiations on the part of the Company relative to
this Agreement and the transactions contemplated hereby have been carried on by
the Company without the intervention of any person or as the result of any act
of the Company in such manner as to give rise to any valid claim for a brokerage
commission, finder’s fee, or other like payment.

(9) Taxes. The Company has duly filed all federal, state, county and local
income, franchise, excise, real and personal property and other tax returns and
reports (including, but not limited to, those relating to social security,
withholding, unemployment insurance, and occupation (sales) and use taxes)
required to have been filed by the Company up to the date hereof. All of the
foregoing returns are true and correct in all material respects and the Company
has paid all taxes, interest and penalties shown on such returns or reports as
being due. The Company has no liability for any taxes, interest or penalties of
any nature whatsoever, except for those taxes which may have arisen up to the
Closing Date in the ordinary course of business and are properly accrued on the
books of the Company as of the Closing Date.

(10) Environmental and Safety Laws. To its knowledge, the Company is not in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and no material expenditures are
or will be required in order to comply with any such existing statute, law or
regulation.

Section 3.2. Representations and Warranties of Seller. Seller represents and
warrants to the Company and to Gondwana, as of the Closing Date, as follows:

(1) Seller’s Authority. The Agreement shall have been duly authorized by the
Seller and does not require any third party consents. This Agreement constitutes
a valid and binding obligation of Seller enforceable in accordance with its
terms (except as limited by bankruptcy, insolvency, or other laws affecting the
enforcement of creditors’ rights).

(2) Title to Shares; Encumbrances. Seller owns good and transferable title to
all of the Shares free and clear of any liens, obligations, encumbrances or
claims.

(3) Litigation. There are no legal actions, suits, arbitrations, or other legal
or administrative proceedings pending or threatened against Seller which would
affect him or the Shares, or business or that may adversely impact Gondwana, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the contemplated transactions. Seller is not aware of
any facts which, to his knowledge, might result in any action, suit,
arbitration, or other proceeding which, in turn, might result in a material
adverse change in the business or condition (financial or otherwise), properties
or assets of the Company. Seller is not in default with respect to any judgment,
order, or decree of any court, government agency or instrumentality that may
impact his ability to convey clear title to the shares.

 

4



--------------------------------------------------------------------------------

(4) Disclosure of Information. Seller is a shareholder and in control of the
Company and Seller has all the disclosure it considers necessary or appropriate
for deciding whether to sell the Shares and accept the Gondwana shares as
partial consideration therefore. Seller further represents that it has had an
opportunity to ask questions and receive answers from Gondwana regarding the
terms and conditions of the sale and the business, properties, prospects and
financial condition of Gondwana and to obtain additional information (to the
extent Gondwana possessed such information or could acquire it without
unreasonable effort or expense) and/or conduct its own independent investigation
necessary to verify the accuracy of any information furnished to Seller or to
which Seller had access.

(5) Investment Experience. Seller is experienced in evaluating and investing in
private placement transactions in securities of companies in the development
stage and acknowledges that he is able to fend for itself, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of
accepting the Gondwana shares as partial consideration therefore.

(6) Brokers or Finders. All negotiations on the part of the Seller relative to
this Agreement and the transactions contemplated hereby have been carried on by
the Seller without the intervention of any person or as the result of any act of
the Purchaser in such manner as to give rise to any valid claim for a brokerage
commission, finder’s fee, or other like payment.

Section 3.3. Representations and Warranties of Purchasers. Except as set forth
on the Schedule of Exceptions attached as Schedule 3.3, Gondwana represents and
warrants to Seller, as of the Closing Date, as follows:

(1) Organization and Standing of Gondwana. Gondwana is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. It has all requisite corporate power and authority to carry on its
business as now being conducted, to enter into this Agreement and to carry out
and perform the terms and provisions of this Agreement. Gondwana is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified would have a material adverse effect on the
condition (financial or otherwise), business, net worth, assets (including
intangible assets), properties or operations of Gondwana. Gondwana has no direct
or indirect interest, either by way of stock ownership or otherwise, in any
other firm, corporation, association, or business.

(2) Gondwana’s Authority. The execution, delivery, and performance of this
Agreement shall have been duly authorized by all requisite corporate action.
This Agreement constitutes a valid and binding obligation of Gondwana
enforceable in accordance with its terms (except as limited by bankruptcy,
insolvency, or other laws affecting the enforcement of creditors’ rights). The
execution, delivery and performance of this Agreement will not conflict with any
provision of the Articles, Bylaws, minutes or share certificates of Gondwana, or
of any contract to which Gondwana is a party or otherwise bound.

(3) Gondwana is the sole and true party in interest and is not purchasing the
Shares for the benefit of any other person.

 

5



--------------------------------------------------------------------------------

(4) Gondwana understands that all books, records and documents of the Company
relating to this investment have been and remain available for inspection by
Gondwana. The Seller has offered all information it has for Gondwana for
inspection. Gondwana confirms that all documents requested by Gondwana have been
made available, and that Gondwana has been supplied with all of the additional
information concerning this investment that has been requested. Gondwana’s
representatives have had free access which, they have used, to discuss the areas
described in Exhibit C “October 6th 2006, Option Agreement: Finmetal Mining Oy -
Magnus Minerals Oy” with Magnus Mineral Oy’s geologist and understand the
geological risks and the legal status of the claiming process for these
properties. In making a decision to purchase the Shares, Gondwana has relied
exclusively upon information provided by the Company or the Seller in writing or
found in the books, records or documents of the Company.

(5) Gondwana has such knowledge and experience in financial and business matters
that they are capable of an evaluation of the merits and risks of this
investment.

(6) Gondwana is aware that an investment in the Company is highly speculative
and subject to substantial risks. Gondwana is capable of bearing the high degree
of economic risk and burdens of this venture, including, but not limited to, the
possibility of a complete loss, the lack of a public market and limited
transferability of the Shares, which make the liquidation of this investment
impossible for the indefinite future.

(7) The Shares are being acquired solely for Gondwana’s own accounts, to gain
control over the Option agreement shown as Exhibit C, and are not being
purchased with a view to resale, distribution, subdivision or fractionalization
thereof.

(8) The Purchasers understand that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws, in
reliance upon exemptions from registration for non-public offerings. Gondwana
understands that the Shares or any interest therein may not be, and agrees that
the Shares or any interest therein, will not be resold or otherwise disposed of
by Gondwana unless the Shares are subsequently registered under the Act and
under appropriate state securities laws or unless the Company receives an
opinion of counsel satisfactory to it that an exemption from registration is
available.

(9) Gondwana has been informed of and understand the following:

(a) The Company has only a limited financial or operating history;

(b) No federal or state agency has made any finding or determination as to the
fairness for public investment, nor any recommendation nor endorsement, of the
Shares.

(10) The Seller Stands by the representations and warranties given in Article
3.1. The Seller liability for any compensatory or punitive damages in relation
to this Agreement shall be restricted to a total of 70% of the sales price paid
to him. If the Seller is found liable for a damage amounting to less than
€10,000 no damages shall be paid.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS TO CLOSING

Except as may be waived in writing by the parties, all of the obligations of the
parties under this Agreement are subject to the fulfillment, prior to or at the
Closing on the Closing Date, of each of the following conditions:

(1) Representations and Warranties True. The representations and warranties of
the Company, Seller and Gondwana set forth in Sections 3.1, 3.2 and 3.3,
respectively, shall be true and correct in all material respects as of the
Closing Date, subject to any changes contemplated by this Agreement.

(2) Directors’ Approval. Consummation of the transactions contemplated herein
shall have been approved by the Boards of Directors of the Company and Gondwana
at meetings held for the purpose of obtaining such approval or by unanimous
written consent and the directors shall have determined that the transactions
contemplated herein are in the best interest of each of Gondwana and the
Company, and their shareholders, as applicable.

(3) Third-Party Consents. On or before the Closing Date, all material consents
or approvals by any third party, if any, which are required to be obtained by
Seller or the Company in connection with the execution, delivery or performance
of this Agreement or the consummation of the transactions contemplated herein
shall have been obtained.

(4) Compliance with Agreements. The Company, Gondwana, and Seller shall have
performed and complied with all agreements or conditions required by this
Agreement to be performed and complied with by it prior to or on the Closing
Date.

(5) No Contracts Terminated. The Company shall not have had any contract or
contracts, terminated prior to the Closing Date, which in the aggregate would
materially and adversely affect its business.

(6) No Damage to Assets. At the Closing Date the machinery, equipment,
inventory, or other tangible property of the Company shall not have suffered
loss or damage on account of fire, flood, accident, act of war, civil commotion,
or any other cause or event beyond the reasonable power and control of the
Company (whether or not similar to the foregoing), to an extent which
substantially affects the value of the properties and assets of the Company.
Loss or damage shall be considered to affect substantially the value of said
properties and assets within the meaning of this subsection if the book value of
such properties and assets so lost or damaged exceeds 5% in book value of all
such tangible properties and assets.

(7) Accountability of prior actions. If the auditor of the Company approves all
actions done prior to this Agreement the Buyer agrees not to hold the Seller
accountable later for any of these actions.

(8) Certificate of Company Officer. The Company shall have delivered to Seller a
certificate dated the Closing Date, executed in its corporate name by, and
verified by, the oath of its President certifying to the fulfillment of the
conditions specified in this Article 4.

 

7



--------------------------------------------------------------------------------

(9) Certificate of Gondwana. Gondwana shall have delivered to Seller a
certificate dated the Closing Date, executed in its corporate name by, and
verified by, the oath of its Chief Executive Officer certifying to the
fulfillment of the conditions specified in this Article 4.

(10) Delivery of Consideration. Seller shall have delivered certificates
representing the Shares together with a duly-endorsed and guaranteed stock power
assigning the Shares to Gondwana in exchange for the receipt of the Purchase
Price.

ARTICLE 5

ADDITIONAL AGREEMENTS

Section 5.1. Appointment of Members to the Board of Directors. The Company
agrees to appoint Peter Löfberg to its board of directors commencing at the time
of Closing. The Company agrees to appoint to its board of directors a person
nominated by Gondwana.

Section 5.2. Audit of the Company’s Books and Records. The Company agrees to
immediately upon execution of this Agreement retain the services of an audit
firm qualified to audit the Company’s Financial Statements pursuant to the
requirements established by the Public Company Accounting Oversight Board
(“PCAOB”) and in accordance with US GAAP. Gondwana shall have the right to
object to the appointed firm and agrees to cooperate with the Company in
selecting the audit firm. Gondwana agrees to pay all of the costs and expenses
of obtaining the audits necessary to conclude the transactions contemplated by
this Agreement.

ARTICLE 6

NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

All statements of fact contained herein, or in any certificate or schedule
delivered by or on behalf of Gondwana, the Company or Seller pursuant to the
terms hereof, shall be deemed representations and warranties made by Gondwana,
the Company and Seller, respectively, to each other under this Agreement. The
representations and warranties of Gondwana, the Company and Seller shall survive
the Closing for a period of one year.

ARTICLE 7

MISCELLANEOUS

Section 7.1. Amendment. This Agreement may be amended in any manner as may be
determined in the judgment of Gondwana, the Board of Directors of the Company
and the Seller to be necessary, desirable, or expedient in order to clarify the
intention of the parties hereto or to effect or facilitate the purpose and
intent of this Agreement, subject to the provision herein that any amendment
shall be ineffective unless in writing and executed by the parties hereto.

Section 7.2. Counterparts and Facsimile Signatures. In order to facilitate the
execution of this Agreement, it may be executed in any number of counterparts
and signature pages may be delivered by facsimile.

 

8



--------------------------------------------------------------------------------

Section 7.3. Waiver of Conditions. Either party may waive any condition
precedent, term or condition of this Agreement but such a waiver shall be
ineffective unless in writing and executed by an authorized representative of
both parties hereto.

Section 7.4. Assignment. Neither this Agreement nor any right created hereby
shall be assignable by the Company, Seller or Gondwana without the prior written
consent of the other parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereby and their
respective successors, assigns, heirs, executors, administrators, or personal
representatives, any rights or remedies under or by reason of this Agreement.

Section 7.5. Entire Agreement. This Agreement and the certificates delivered
pursuant hereby constitute the full and entire understanding and agreement
between the parties with regard to the subject hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants or agreements except as specifically set forth herein. All prior
agreements and understandings are superseded by this Agreement.

Section 7.6. Governing Law. This Agreement shall be governed by the laws of
Finland.

Section 7.7. Dispute Resolution. (a) If any dispute arises out of or relates to
this Agreement, or the breach, termination or validity thereof, or actions taken
or not taken hereunder the Parties agree to submit the dispute to a sole
mediator selected by the Parties or, at any time at the option of a Party, to
mediation by the Arbitration Institute of the Central Chamber of Commerce of
Finland (AICCCF) (www.arbitration.fi). If not thus resolved, it shall be
referred to a panel of three arbitrators selected by the Parties within thirty
(30) days of the mediation, or in the absence of such selection, to Arbitration
Institute of the Central Chamber of Commerce of Finland arbitration before a
panel of three arbitrators which shall be governed by the rules of AICCCF and
Finnish law.

(b) Any award made (i) shall be a bare award limited to a holding for or against
a Party and affording such remedy as is deemed equitable, just and within the
scope of the agreement; (ii) shall be without findings as to issues (including
but not limited to patent validity and/or infringement) or a statement of the
reasoning on which the award rests; (iii) may in appropriate circumstances
(other than patent disputes) include injunctive relief; (iv) shall be made
within four months of the appointment of the arbitrator; and (v) may be entered
in any court.

(c) The requirement for mediation and arbitration shall not be deemed a waiver
of any right of termination under this Agreement and the arbitrator is not
empowered to act or make any award other than based solely on the rights and
obligations of the Parties prior to any such termination.

(d) The arbitrators shall determine issues of arbitrability but may not limit,
expand or otherwise modify the terms of this Agreement.

(e) The place of mediation and arbitration shall be Helsinki, Finland.

 

9



--------------------------------------------------------------------------------

(f) Each Party shall bear its own expenses but those related to the compensation
and expenses of the mediator and arbitrator shall be borne equally.
Nevertheless, the arbitrators may include an award of attorney’s fees and
expenses to the prevailing party. To the extent that a Party does not compensate
the mediator or arbitrator in accordance with the requirements of the mediator
or the arbitrator, the arbitrator will be directed to find against such party.

(g) A request by a Party to a court for interim measures shall not be deemed a
waiver of the obligation to mediate and arbitrate.

(h) The arbitrators shall have authority to award compensatory damages only. The
arbitrators shall have no authority to award punitive or other damages, and each
Party irrevocably waives any claim thereto.

(i) Except as required by law, the Parties, their representatives, other
participants and the mediator and arbitrators shall hold the existence, content
and result of mediation and arbitration in confidence.

Section 7.8. Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 7.9. Notices. All notices and other communications required or permitted
under this Agreement must be in writing and may be given by personal delivery or
international mail, or confirmed facsimile. If given by mail, such notice must
be sent by registered or certified mail, postage prepaid, mailed to the party at
the respective address set forth below, and shall be effective only if and when
received by the party to be notified. For purposes of notice, the addresses of
the parties shall, until changed as hereinafter provided, be as follows:

(1) If to the Company or Gondwana:

Gondwana Energy Ltd.

Suite 700, One Executive Place

1816 Crowchild Trail N.W.

Calgary, Alberta

CANADA T2M 3Y7

Attn: Daniel Hunter

Facsimile No.: 403-220-1389

Phone No. to Confirm Fax: 403-313-8985

With a copy to:

Ballard Spahr Andrews & Ingersoll, LLP

1225 17th Street, Suite 2300

Denver, CO 80202

Attn: Roger V. Davidson, Esq.

Facsimile No.: (303) 382-4607

Phone No. to Confirm Fax: (303) 299-7307

 

10



--------------------------------------------------------------------------------

(2) If to Seller:

Peter Löfberg

Kiviaidankatu 2 B

FIN – 33250

Tampere, Finland

Facsimile No.: 358-3-222-5523

Phone No. to Confirm Fax: 358-40-500-7266

or at such other address or facsimile number as any party may have advised the
other in writing.

Section 7.10. Attorney Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorney fees from the other party or parties, which fees shall be in addition
to any other relief which may be awarded. Peter Löfberg’s liability in covering
the other party’s attorneys fees is limited to €10,000.

Section 7.11. Indemnification by Gondwana. Gondwana agrees to indemnify and hold
Seller harmless against any loss, liability, damage or expense (including
reasonable attorney fees and costs) which Seller may suffer, sustain or become
subject to as a result of or in connection with the breach by Gondwana of any
representation, warranty, covenant or agreements of Gondwana contained in this
Agreement

Section 7.12. Indemnification by Seller. Seller agrees to indemnify and hold
Gondwana harmless against any loss, liability, damage or expense (including
reasonable attorney fees and costs) which Gondwana may suffer, sustain or become
subject to as a result of or in connection with the breach by Seller or the
Company of any representation, warranty, covenant or agreements of Seller or the
Company contained in this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Purchase Agreement is hereby duly executed by
each party hereto as of the date first written above.

 

SELLER: /s/ Peter Lofberg Peter Löfberg

 

PURCHASER: Gondwana Energy Ltd, a Nevada corporation By:   /s/ Daniel Hunter  
Daniel Hunter, CEO

 

COMPANY: Finmetal Mining Oy, a company organized
pursuant to the corporate laws of Finland By:   /s/ Peter Lofberg   Peter
Löfberg

 

12